[Cite as State v. Nowak, 2022-Ohio-2980.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     LUCAS COUNTY


State of Ohio/City of Toledo                          Court of Appeals No. L-21-1215

        Appellee                                      Trial Court No. CRB-21-03196

v.

James D. Nowak                                        DECISION AND JUDGMENT

        Appellant                                     Decided: August 26, 2022

                                               *****

        David L. Toska, City of Toledo Chief Prosecuting Attorney, and
        Christopher D. Lawrence, Assistant Prosecuting Attorney, for appellee.

        Laurel A. Kendall, for appellant.

                                               *****

        MAYLE, J.

                                            A. Introduction

        {¶ 1} Following a bench trial in the Toledo Municipal Court, the defendant-

appellant, James D. Nowak, was found guilty and convicted of failing to comply with an

order or signal of a police officer. On appeal, Nowak challenges the legal sufficiency and

weight of the state’s evidence. As set forth below, we affirm the trial court’s judgment.
                                         B. History

         {¶ 2} At the November 1, 2021 trial, the state presented the testimony of Toledo

Police Officer Gavin Paszczykowski and introduced the dashcam video from his patrol

car. According to Officer Paszczykowski, he and his partner were working the midnight

shift on April 16, 2021 in South Toledo, near the intersection of Broadway and Maumee

Streets. Around midnight, Officer Paszczykowski noticed a gold Buick Century “make a

couple turns without using a turn signal.” The officer “inten[ded]” to stop the vehicle,

but the driver pulled into a driveway and exited the vehicle. Officer Paszczykowski

drove away from the area.

         {¶ 3} But, “a few minutes later,” Officer Paszczykowski saw the Buick again and

observed it make another “turn signal infraction” when it turned from Maumee into a

parking lot that emptied into an alley. It is undisputed that Nowak was the driver of the

Buick.

         {¶ 4} Officer Paszczykowski made a “sharp right-hand turn on to Maumee” and

“went into the same alleyway and activated [the patrol car’s] overhead lights to stop the

vehicle.” Nowak did not pull over or stop. Instead, Nowak turned right from the alley

onto Eastern Street. Officer Paszczykowski followed and also activated his sirens.

Nowak continued driving, and “[f]rom Eastern, [he] made another right hand turn into an

uphill driveway. * * * After turning into the driveway, [which] went uphill a ways, * * *

[Nowak] turned left [into a parking place] facing * * * his apartment building.”




2.
       {¶ 5} Nowak exited the car “in a very, very aggressive manner.” Officer

Paszczykowski also exited his car, with his gun drawn. Nowak was charged with failing

to comply with an order or signal of police officer, in violation of R.C. 2921.331(B), a

misdemeanor of the first degree, and also for failing to use a turn signal. Nowak was

taken into custody and later released on his own recognizance.

       {¶ 6} After the state presented its case, Nowak moved for an acquittal, arguing

that the state failed to present legally sufficient evidence as to each element of the

offense. The trial court denied the motion. At the conclusion of the trial, the trial court

found Nowak guilty and convicted him of both offenses. The court imposed a mandatory

six month driver’s license suspension and further ordered Nowak to pay court costs. At

Nowak’s request, the court stayed the driver’s license suspension, pending appeal.

       {¶ 7} Nowak appealed and raises two assignments of error for our review:

              I. The trial court erred in denying Defendant-Appellant’s motion for

       acquittal as to the charge of violating R.C. 2921.331(B) because the state

       failed to present sufficient evidence to sustain a conviction by a trial court.

              II. In the alternative, the conviction is not supported by the manifest

       weight of the evidence.

                              C. Sufficiency of the Evidence

       {¶ 8} In his first assignment of error, Nowak argues that his conviction for failing

to comply was not supported by legally sufficient evidence.




3.
       {¶ 9} When reviewing a challenge to the sufficiency of the evidence, a reviewing

court examines the evidence admitted at trial and determines whether such evidence, if

believed, would convince the average mind of the defendant’s guilt beyond a reasonable

doubt. State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991), paragraph two of the

syllabus. “The relevant inquiry is whether, after viewing the evidence in a light most

favorable to the prosecution, any rational trier of fact could have found the essential

elements of the crime proven beyond a reasonable doubt.” Id. A sufficiency challenge

requires us to review the record to determine whether the state presented evidence as to

each element of the offense. State v. Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d 717

(1st Dist.1983).

       {¶ 10} Nowak was convicted of violating R.C. 2921.331(B), which provides that,

“[n]o person shall operate a motor vehicle so as willfully to elude or flee a police officer

after receiving a visible or audible signal from a police officer to bring the person’s motor

vehicle to a stop.” The term “willfully” means that the person purposely sought to elude

or flee a police officer after being ordered to stop. State v. Garrard, 170 Ohio App.3d

487, 2007-Ohio-1244, 867 N.E.2d 887 (10th Dist.), abrogated in part on other grounds,

124 Ohio St.3d, 918 N.E.2d 507 (2009) (finding “willfully” equivalent to “purposefully,”

as set forth in R.C. 2901.22). To “elude” means “to avoid adroitly or to evade,” and

“flee” means to “escape from danger, pursuit, or unpleasantness; to ty to evade a




4.
problem.” Merriam-Webster.com/Dictionary/elude and Black Law Dictionary, (11th

Ed.2019), respectively.

         {¶ 11} In this case, the parties agree that, after the police activated the patrol car

lights, Nowak continued to drive, making three turns, in short succession, over the course

of 20 seconds. During those 20 seconds, Nowak traveled less than 300 feet before

stopping in his own driveway. The parties also agree that Nowak could have stopped

when the initial overhead lights came on because there was no traffic that night or any

road hazards that would have prevented him from stopping immediately when signaled to

do so.

         {¶ 12} On appeal, Nowak claims that the state failed to present sufficient evidence

to show that he willfully eluded or fled from the police because he “did not speed up, did

not travel through any red lights or stop signs, and only travelled about 300 feet.” Nowak

cites a “somewhat similar” case, where the court found that the state failed to present

sufficient evidence that the defendant acted willfully. See State v. Bares, 7th Dist.

Mahoning No. 19MA0086, 2020-Ohio-4722. Like Nowak, the defendant in Bares did

not speed up when the officer activated his lights and sirens, did not weave in or out of

traffic or run any red lights, and “only travelled 0.6 of a mile” from where the officer

activated his lights and sirens. Id. at ¶ 14.

         {¶ 13} But, in Bares, the police began following the defendant’s vehicle after

observing it speeding in “moderate to heavy” traffic. Id. at ¶ 11. And, when the officer




5.
activated his lights and siren to signal the driver to pull over, the patrol car was about “six

to seven car lengths behind [the defendant’s] vehicle.” Id. at ¶ 14. As Nowak concedes,

it was “significant [in Bares] that the police officer was not directly behind the subject

vehicle, signaling him to stop during part of the incident.” (Appellant’s brief at 11;

emphasis added.) By contrast—in this case—Officer Paszczykowski’s patrol car

remained “one [to] three car lengths” behind Nowak’s car the entire time, and there were

no other cars between the two that could have obscured Nowak’s ability to see or hear the

patrol car. Nowak also concedes that there were “no other vehicles or pedestrians in the

area” that prevented him from stopping when ordered to do so. For these reasons, we

find that Bares is factually distinct from the case at bar.

       {¶ 14} Besides, the gist of Nowak’s argument on appeal is not that he was

unaware of the police order to stop. Instead, Nowak suggests that because he “knew he

was extremely close to his own driveway,” it was reasonable to delay stopping until he

reached that “safe place.” We strongly disagree.

       {¶ 15} When the officers attempted to pull Nowak over, they were in a parking

lot/alley that intersected with a busy, public street. According to Officer Paszczykowski,

most drivers—when receiving a signal to stop—do so within “two to five seconds” and

they “immediately pull over to the right.” Here, it took Nowak 20 seconds to comply.

And, during that time, the officers were led further and further away from that public

place, not knowing Nowak’s intentions or what awaited them when and if Nowak did




6.
stop. Indeed, based upon our review of the dashcam video, when the parties exited their

vehicles they were soon joined by several others. One of the officers, with his gun

drawn, can be seen saying something to the unidentified persons. Thus, while Nowak

may have felt safer by postponing his interaction with police to a time and place of his

choosing, we agree with the trial court that the very opposite was likely true for the

police.

          {¶ 16} Given the facts of this case, we find that Nowak’s act of continuing to

drive, despite flashing lights and sirens, established that Nowak acted willfully. Accord

Garrard at ¶ 32 (a court may infer willfulness where the testimony established that, after

the police activated the lights and siren and after police proceeded to follow the

defendant, the defendant “did not stop but continued to speed and prolong the police

pursuit until he abruptly stopped.”) In our view, the evidence presented by the state was

sufficient to establish that Nowak operated a motor vehicle to willfully elude or flee a

police officer after receiving a visible or audible signal from police to bring his vehicle to

a stop.

          {¶ 17} Finally, Nowak complains that Officer Paszczykowski’s testimony—that

Nowak exited his car “aggressively”—was “unsupported and self-serving.” But, in

reviewing a challenge to the legal sufficiency of the evidence, our role is not to assess

“whether the state’s evidence is to be believed, but whether, if believed, the evidence

against a defendant would support a conviction.” State v. Thompkins, 78 Ohio St.3d 380,




7.
390, 678 N.E.2d 541 (1997). As discussed, we find that it does. Further, the events that

occurred after Nowak’s exit from his car are not relevant to the issue on appeal, given

that the offense, i.e. Nowak’s failure to comply, had already been committed by that time.

Likewise, Nowak’s claim—that he “posed absolutely no threat to the general public”

while he meandered back to his home—is also irrelevant because the state was not

required to prove that Nowak posed a threat to support a conviction under R.C.

2921.331(B).

       {¶ 18} For these reasons, we find that there was sufficient evidence to support

Nowak’s failure to comply conviction under R.C. 2921.331(B). Accordingly, his first

assignment of error is overruled.

                                D. Weight of the evidence.

       {¶ 19} In his second assignment of error, Nowak argues that his failure to comply

conviction is against the manifest weight of the evidence.

       {¶ 20} In contrast to sufficiency, “weight of the evidence involves the inclination

of the greater amount of credible evidence.” Thompkins at 387. While “sufficiency of

the evidence is a test of adequacy as to whether the evidence is legally sufficient to

support a verdict as a matter of law, * * * weight of the evidence addresses the evidence’s

effect of inducing belief.” State v. Wilson, 113 Ohio St.3d 382, 2007-Ohio-2202, 865

N.E.2d 1264, ¶ 25, citing Thompkins at 386–387. The reviewing court must consider all

the evidence in the record, the reasonable inferences, and the credibility of the witnesses




8.
to determine “‘whether in resolving conflicts in the evidence, the jury clearly lost its way

and created such a manifest miscarriage of justice that the conviction must be reversed

and a new trial ordered.’” Thompkins at 387, quoting Martin, 20 Ohio App.3d 172, 485

N.E.2d 717.

       {¶ 21} In challenging the weight of the evidence, Nowak makes the same

arguments that he made in challenging its sufficiency, principally that “the evidence here

does not show an intentional act of wrongdoing” and that he did not create “any danger”

by failing to stop, both of which we have specifically rejected.

       {¶ 22} As for Nowak’s charge that Officer Paszczykowski’s testimony at trial was

“self-serving,” we are mindful that the weight to be accorded to the evidence and the

credibility of the witnesses are matters primarily for the trier of fact. The trier of fact has

the authority to “believe or disbelieve any witness or accept part of what a witness says

and reject the rest.” State v. Antill, 176 Ohio St. 61, 67, 197 N.E.2d 548 (1964). We may

not substitute our judgment for that of the finder of fact. State v. Awan, 22 Ohio St.3d

120, 123, 489 N.E.2d 277 (1986).

       {¶ 23} After careful review of the record—most importantly, the dashcam video—

we cannot say that the trial court, acting as the fact finder, clearly lost its way in

concluding that Nowak was guilty of violating R.C. 2921.33(B). Therefore we find that

Nowak’s conviction was not against the manifest weight of the evidence, and his second

assignment of error is found not well-taken.




9.
                                      E. Conclusion

       {¶ 24} Nowak’s conviction for failing to comply with an order or signal of a

police officer is supported by sufficient evidence and is not against the manifest weight of

the evidence. Accordingly, the trial court’s November 1, 2021 judgment of conviction is

affirmed. Pursuant to App.R. 24, Nowak is ordered to pay the costs of this appeal. It is

so ordered.

                                                                        Judgment affirmed.

       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.


Mark L. Pietrykowski, J.                       ____________________________
                                                       JUDGE
Christine E. Mayle, J.
                                               ____________________________
Myron C. Duhart, P.J.                                  JUDGE
CONCUR.
                                               ____________________________
                                                       JUDGE



       This decision is subject to further editing by the Supreme Court of
  Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
       version are advised to visit the Ohio Supreme Court’s web site at:
                http://www.supremecourt.ohio.gov/ROD/docs/.




10.